                Case
                Case 1:18-cr-00799-KMW
                     1:18-cr-00799-KMW Document
                                       Document 253
                                                252 Filed
                                                    Filed 10/08/20
                                                          10/07/20 Page
                                                                   Page 11 of
                                                                           of 22

                                                                            USDC SONY
                                                                             J)OCUMENT
                                                   LAW OFFICES
                                                                          ,. ELECTRONICALLY FILED
                                            DAVID     WIKSTROM
                                          950 THIRD AVENUE - 32ND FLOOR

                                            NEW YORK, NEW YORK   I 0022
                                                                            DOC#:
                                                                            DATE FILED: IO
                                                                                                i
                                                                                             7i:;;. 0
£-MAIL: OAVlcCo.o.VlOWJKsmoM .COM                                                                        ,_, I I
WWW.DAVlOWIKSTROM.COM                                                             FACSIMILE: (2 I 2) 248-2866




                                                         October 7, 2020


         The Honorable Kimba M. Wood
         United States District Judge
         Southern District of New York
         500 Pearl Street                                                          MEMO ENDORSED
         New York, NY 10007

                             Re: United States v. Bingqin Yang, etal.
                                   18 CR 799 (KMW)

         D ear Judge Wood:

                 I represent Defendant Bingqin Yang in the above-captioned matter. This letter
         is to request a modification of Mr. Yang's conditions of release, specifically the \
         removal of the home confinement condition that was initially imposed on Mr. Yang _J
         on his release. Both Government counsel and Pretrial Services Officer Ashley Cosme
         inform me that they have objection to the requested modification.

                Mr. Yang was released on May 26, 2020 pursuant to a $150,000 Appearance
         Bond secured by two financially responsible persons. The original conditions
         included home confinement with electronic monitoring. Two bail modifications were
         subsequently approved by the Court: on June 1, 2020 your Honor approved twice-
         weekly "out times" to permit Mr. Yang to leave home to buy food and other
         necessities; and on Aug. 11, 2020, your Honor approved Mr. Yang's relocation to the
         Central District of California. Mr. Yang is currently being supervised in that district
         and has been in full compliance with his bail conditions, which still include home
         confinement.

                   Mr. Yang seeks to remove the home confinement condition of his bail.




                                                               His continuous compliance
         with his comparatively onerous bail conditions over the past five months likewise
         Case 1:18-cr-00799-KMW
         Case 1:18-cr-00799-KMW Document 253 Filed
                                Document 252 Filed 10/08/20
                                                   10/07/20 Page 2 of
                                                            Page 2 of 2
                                                                      2
.-

     indicate that he is neither a flight risk nor a danger to the community, a view
     confirmed, I believe, by the lack of objection by both the Government and Pretrial.

            The home confinement condition makes his day-to-day life extremely difficult.
     He cannot work and thus cannot contribute to household costs; he cannot move
     outside of his residence, cannot shop for food or necessities, cannot go visit his
     daughter or grandchildren who live in a different area of Los Angeles.

             Given his steadfast compliance, it is well-warranted for the Court to infer that
     Mr. Yang's presence in Court will be sufficiently assured by the Appearance Bond
     that he, his son-in-law and his ex-wife have all signed. I therefore submit that
     modifying Mr. Yang's conditions of release to remove electronic monitoring would
     present the least restrictive conditions that would reasonably assure the app earance of
     Mr. Yang and the safety of the community.

            I have conferred with AUSA Alexandra Rothman and Pretrial Services Officer
     Ashley Cosme, who have no objection to the requested modification.

            T hank you for your consideration.


                                                 Respectfully submitted,


                                                 k);y{/(~
                                                 D avid Wikstrom




                                                          so ORDERED:         N.Y., N.Y.   /t]l ~s-i a..~

                                                               KI MBA M. WOOD
                                                                    U.S.D.J .
